

Exhibit 10.2
[prelogoa02.jpg]





PARTNERRE LTD.
AMENDED EMPLOYEE INCENTIVE PLAN
Effective February 6, 1996


Section 1.PURPOSE
The purpose of the Plan is to provide a means through which the Company and its
Subsidiaries may attract able persons to enter and remain in their employ and to
provide a means whereby those key employees and other persons upon whom the
responsibilities of the successful administration and management of the Company
rest, and whose present and potential contributions to the welfare of the
Company are of importance, can acquire and maintain stock ownership, thereby
strengthening their commitment to the welfare of the Company and promoting an
identity of interest between stockholders and these key employees. It is
intended that certain options granted under this Plan may qualify as “incentive
stock options” under Section 422 of the Code.
Section 2.DEFINITIONS
(a)“Award” means, individually or collectively, any award of Incentive Stock
Options, Nonqualified Stock Options, Restricted Stock, Phantom Stock Units,
Performance Units or Performance Shares.
(b)“Award Agreement” means a written agreement between the Company and a
Participant setting forth the specific terms of an Award.
(c) “Board” means the Board of Directors of the Company.
(d)“Change in Control” means, except as otherwise provided in a Participant’s
Award Agreement,
(i)     at any time during a period of 12 consecutive months, when any “person”
within the meaning of Section 14(d) of the Exchange Act, other than the Company,
a Subsidiary or any employee benefit plan(s) sponsored by the Company or any
Subsidiary, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of fifty percent (50%) or more of the
then outstanding Shares unless, for purposes of this clause (i), individuals who
constitute the Board immediately prior to such event will continue to constitute
at least a majority of the Board (or board of any successor ultimate parent
entity resulting from such event) immediately following the consummation of such
event and prior to such event, the Board determines that such event shall not
constitute a Change in Control.;

Page 1 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



(ii)         at any time during a period of 12 consecutive months, when
individuals who constitute the Board at the beginning of such period cease for
any reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the effective date of this definition, whose
election, or nomination for election by the Company's shareholders, was on the
recommendation or with the approval of at least two-thirds of the directors
comprising the Board at the beginning of such period (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without objection to such nomination) shall be,
for purposes of this clause (ii), considered as though such person were a member
of the Board at the beginning of such period;
(iii)     all or substantially all of the assets of the Company are sold,
liquidated or distributed (in one or a series of related transactions); or
(iv)     there occurs a business combination transaction (whether by way of
merger, consolidation, amalgamation, asset purchase, share purchase or
otherwise) involving the Company or a Subsidiary (a “Transaction”) that would
result in the shares of the Company entitled to vote generally in the election
of directors outstanding immediately prior to such Transaction representing less
than sixty percent (60%) of the shares of the Company (or any successor ultimate
parent entity resulting from such Transaction) entitled to vote generally in the
election of directors of the Company (or such successor ultimate parent entity),
unless, for purposes of this clause (iv), individuals who constitute the Board
immediately prior to the consummation of the Transaction will continue to
constitute at least a majority of the Board (or board of such successor ultimate
parent entity) immediately following the consummation of the Transaction and
prior to the consummation of the Transaction, the Board determines that the
Transaction shall not constitute a Change in Control.
(e)“Code” means the U.S. Internal Revenue Code of 1986, as amended.
(f)“Committee” means the Human Resources Committee of the Board or such other
committee as the Board may appoint to administer the Plan.
(g)“Common Stock” or “Stock” means the authorized common shares of, par value
$1.00 per share, the Company.
(h)“Company” means PartnerRe Ltd.
(i)“Consultant” means any person, including any advisor, engaged by the Company
or a Subsidiary to render consulting, advisory or other services and who is
compensated for such services. The term Consultant shall not include any
Director.
(j)“Date of Grant” means the date on which the granting of an Award is
authorized or such other date as may be specified in such authorization.

Page 2 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



(k) “Disqualifying Disposition” means any disposition (including any sale) of
Stock acquired by exercise of an Incentive Stock Option made within the period
which is (a) two years after the date the Participant was granted the Incentive
Stock Option or (b) one year after the date the Participant acquired Stock by
exercising the Incentive Stock Option.
(l)“Dividend Equivalents” shall have the meaning specified in Section 9 hereof.
(m)“Eligible Person” means an Employee or a Consultant.
(n)“Employee” means a current or prospective common law employee of the Company
or a Subsidiary.
(o)“Expiration Date” means the tenth anniversary of the Date of Grant.
(p)Save as otherwise defined in Section 7 (c), “Fair Market Value” of a share of
Stock on a given date means (A) if the Stock is listed on a national securities
exchange, the mean between the highest and lowest sale prices reported as having
occurred on the primary exchange with which the Stock is listed and traded on
the date prior to such date, or, if there is no such sale on that date, then on
the last preceding date on which such a sale was reported, or (B) if the Stock
is not listed on any national securities exchange but is quoted in the National
Market System of the National Association of Securities Dealers Automated
Quotation System on a last sale basis, the average between the high bid price
and low ask price reported on the date prior to such date, or, if there is no
such sale on that date then on the last preceding date on which such a sale was
reported. If the Stock is not quoted on NASDAQ-NMS or listed on an exchange, or
representative quotes are not otherwise available, the Fair Market Value shall
mean the amount determined by the Board in good faith to be the fair market
value per share of Stock, on a fully diluted basis
(q) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(r)“Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(s)“Option” means an Incentive Stock Option or a Nonqualified Stock Option
granted pursuant to the Plan.
(t)“Original Effective Date” means February 2, 1996.
(u)“Participant” means an Eligible Person to whom an Award is granted pursuant
to the Plan or, if applicable, such other Eligible Person who holds an
outstanding Award.

Page 3 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



(v)“Performance Goals” means the performance objectives of the Company during a
Performance Period or a Restricted Period established for the purpose of
determining whether, and to what extent, Awards will be earned for a Performance
Period or a Restricted Period.
(w) “Performance Period” means a period of time within which performance is
measured for the purpose of determining whether an Award of Performance Units or
Performance Shares has been earned.
(x)“Performance Unit” or “Performance Share” means an Award granted pursuant to
Section 8 of the Plan.
(y)“Phantom Stock Unit” means a hypothetical investment-equivalent equal to the
Fair Market Value of a share of Stock granted in connection with an Award made
under Section 9 of the Plan.
(z)“Plan” means the PartnerRe Ltd. Employee Incentive Plan, as amended from time
to time.
(aa)“Restricted Period” means, with respect to any share of Restricted Stock or
Phantom Stock Unit, the period of time determined by the Committee during which
such share of Restricted Stock or Phantom Stock Unit is subject to the
restrictions set forth in Section 9.
(ab)“Restricted Stock” means shares of Common Stock issued to a Participant
subject to the restrictions set forth in Section 9.
(ac)“Restricted Stock Award” means an Award granted under Section 9 of the Plan.
(ad)“Subsidiary” means any corporation of which a majority of the outstanding
voting stock or voting power is beneficially owned directly or indirectly by the
Company and otherwise as provided in Section 86 of the Companies Act 1981 of
Bermuda.
Section 3.DURATION
The Plan expires on the tenth anniversary of the Original Effective Date, and no
further Awards may be made after the expiration thereof.
Notwithstanding the term expressed above, the Plan shall continue in effect
until all matters relating to the payment of Awards and administration of the
Plan have been settled.
Section 4.ADMINISTRATION
The Committee shall have authority to administer the Plan, or delegate certain
matters to the Company’s Chief Executive Officer, including, without limitation:

Page 4 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



(a)    Select the Eligible Persons to participate in the Plan;
(b)    Determine the nature and extent of the Awards to be made to each
Participant;
(c)    Determine the time or times when Awards will be made;
(d)    Determine the duration of each Performance Period or Restricted Period;
(e)    Determine the conditions to which the payment of Awards may be subject;
(f)    Establish and adjudicate the Performance Goals and Awards consequent
thereon for each Performance Period or Restricted Period;
(g)    Accelerate the vesting of any outstanding Award and reduce the Restricted
Period applicable to any Award;
(h)    Prescribe the form or forms of Award Agreements; and
(i)    Cause records to be established in which there shall be entered, from
time to time as Awards are made to Participants, the date of each Award, the
number of Options, Phantom Stock Units, Performance Units, Performance Shares
and shares of Restricted Stock awarded by the Committee to each Participant, and
the duration of any applicable vesting period, Performance Period or Restricted
Period.
Section 5.ELIGIBILITY.
(a)    General. Participation shall be limited to Eligible Persons who have
received notification from the Committee, or from a person designated by the
Committee, that they have been selected to participate in the Plan. Except in
the case of Incentive Stock Options, Awards may be granted to Employees and
Consultants.
(b)    Incentive Stock Option Limitation. Incentive Stock Options may be granted
only to Employees.
Section 6.STOCK SUBJECT TO THE PLAN.
(a)    Share Reserve. Subject to Section 11 hereof relating to adjustments, the
total number of shares of Stock which may be granted pursuant to Awards
hereunder shall not exceed, in the aggregate, 3,500,000 shares of Stock.
(b)    Source. The stock to be granted or optioned under the Plan shall be
shares of authorized but unissued Stock or previously issued shares of Stock
reacquired by the Company on the open market or by private purchase.

Page 5 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



(c)    Reversion of Shares. If any Award shall for any reason expire, be
forfeited or otherwise terminate, in whole or in part, the shares of Stock not
acquired under such Award shall revert to and again become available for
issuance under the Plan.
(d)    Compliance under the Companies Act. Awards under the Plan shall be bona
fide in compliance with Section 39A(4)(b) of the Companies Act 1981 of Bermuda.
Section 7.OPTIONS.
(a)    General. Options granted hereunder shall be in such form and shall
contain such terms and conditions, as the Committee shall deem appropriate. All
Options shall be separately designated Incentive Stock Options or Nonqualified
Stock Options at the time of grant, and, if certificates are issued, a separate
certificate or certificates will be issued for shares of Common Stock purchased
on exercise of each type of Option. The provisions of separate Options shall be
set forth in an Award Agreement, which agreements need not be identical, and
each Option shall include (through incorporation of provisions hereof by
reference in the Award Agreement or otherwise) the substance of each of the
following provisions:
(i)Term. Subject to Section 7(b) hereof in the case of Incentive Stock Options,
no Option granted hereunder shall be exercisable after the expiration of ten
(10) years from the date it was granted.
(ii)Exercise Price. Subject to Section 7(b) hereof in the case of Incentive
Stock Options, the exercise price per share of Stock for each Option shall be
set by the Committee at the time of grant but shall not be less than the par
value per share of Stock.
(iii)Payment for Stock. Payment for shares of Stock acquired pursuant to Options
granted hereunder shall be made in full, or adequate provision made therefor,
upon exercise of the Options (A) in immediately available funds in United States
dollars, by wire transfer, certified or bank cashier’s check, (B) by surrender
to or withheld by the Company of shares of Stock which have a Fair Market Value
equal to such aggregate exercise price and/or any taxes withheld with respect to
such exercise and which satisfy such other requirements as the Committee may
impose (including by Net-Settled Exercise, as defined below), (C) by delivering
irrevocable trade instructions to a stockbroker to deliver promptly to the
Company an amount of sale or loan proceeds sufficient to pay the aggregate
exercise price, (D) by any combination of (A), (B), or (C) above, or (E) by any
other means approved by the Committee. Notwithstanding the above, should any
taxes be withheld in accordance with Section 7(a)(iii)(B) in connection with a
Net-Settled Exercise pursuant to Section 7(c), the Fair Market Value of such
shares of Stock withheld to pay such taxes shall be calculated in accordance
with Section 7(c).
(iv)Vesting. Options shall vest and become exercisable in such manner and on
such date or dates set forth in the Award Agreement, as may be determined by the
Committee; provided, however, that notwithstanding any vesting dates set by the
Committee, the Committee

Page 6 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



may in its sole discretion accelerate the vesting of any Option, which
acceleration shall not affect the terms and conditions of any such Option other
than with respect to vesting.
Notwithstanding the above, if a Participant ceases employment with the Company
by reason of death or disability, (A) any Options held by such Participant which
are vested on the date of such termination shall remain exercisable for twelve
(12) months following the date of such termination, but in no event later than
the Expiration Date, and (B) any unvested Options held by such Participant shall
vest on the date of such termination and shall remain exercisable for twelve
(12) months following the date of such termination, but in no event later than
the Expiration Date.
In respect of French Participants only:
If a French Participant ceases employment with the Company by reason of:
(X)disability (permanent disability as defined as second and third class of
disability as provided by article L341-4 of the French Social Security Code) –
(i) any Options held by such Participant which are vested on the date of such
termination shall remain exercisable for twelve (12) months following the date
of such termination, but in no event later than the Expiration Date, and (ii)
any unvested Options held by such Participant shall vest on the date of such
termination and shall remain exercisable for twelve (12) months following the
date of such termination, but in no event later than the Expiration Date. The
Blocking Period (as defined in the applicable Award Agreement) shall be deemed
to expire on the date of such termination.
(Y)    death – (i) any Options held by such Participant which are vested on the
date of such termination shall remain exercisable for six (6) months following
the date of such termination, but in no event later than the Expiration Date,
and (ii) any unvested Options held by such Participant shall vest on the date of
such termination and shall remain exercisable for six (6) months following the
date of such termination, but in no event later than the Expiration Date. The
Blocking Period (as defined in the applicable Award Agreement) shall be deemed
to expire on the date of such termination.
(v)Transferability of Options. An Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant; provided, however, that
the Participant may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Participant, shall thereafter be entitled to exercise the Option.
Notwithstanding the foregoing, a Nonqualified Stock Option shall be transferable
to the extent provided in the Award Agreement.
(b)    Special Provisions Applicable to Incentive Stock Options.
(i)    Exercise Price of Incentive Stock Options. Subject to the provisions of
subsection (ii) hereof, the exercise price of each Incentive Stock Option shall
be not less than

Page 7 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



one hundred percent (100%) of the Fair Market Value of the Stock subject to the
Option on the date the Option is granted.
(ii)    Ten Percent (10%) Shareholders. No Incentive Stock Option may be granted
to an Employee who, at the time the option is granted, owns directly, or
indirectly within the meaning of Section 424(d) of the Code, stock possessing
more than 10 percent of the total combined voting power of all classes of stock
of the Company or of any parent or subsidiary thereof, unless such option (A)
has an exercise price of at least 110 percent of the Fair Market Value on the
date of the grant of such option; and (B) cannot be exercised more than five
years after the date it is granted.
(iii)    $100,000 Limitation. To the extent the aggregate Fair Market Value
(determined as of the date of grant) of Stock for which Incentive Stock Options
are exercisable for the first time by any Participant during any calendar year
(under all plans of the Company and its Affiliates) exceeds $100,000, such
excess Incentive Stock Options shall be treated as Nonqualified Stock Options.
(iv)    Disqualifying Dispositions. Each Participant who receives an Incentive
Stock Option must agree to notify the Company in writing immediately after the
Participant makes a Disqualifying Disposition of any Stock acquired pursuant to
the exercise of an Incentive Stock Option. A Net-Settled Exercise (as defined
below) of any Incentive Stock Option will result in a Disqualifying Disposition
of all shares of Stock underlying such Incentive Stock Option that are withheld
pursuant to such Net-Settled Exercise.
(c)    Net-Settled Exercise. Any Option granted hereunder may be exercised such
that such Option is settled by delivery to the Participant of a number of shares
of Stock having a value equal to the excess of the Fair Market Value of all
shares of Stock underlying the Option (or portion thereof being so exercised)
over the aggregate exercise price thereof (such exercise, a “Net-Settled
Exercise” and the resulting net shares of Stock delivered to the Participant,
the “Net Shares”). To effect a Net-Settled Exercise of any Option, the
Participant must complete and return to the Company a notice of intent to
exercise such Option through a Net-Settled Exercise (the “Net-Settlement
Notice”). Once the Company receives the Net-Settlement Notice, the Net-Settled
Exercise of any Option so indicated in such Net-Settlement Notice shall be
deemed irrevocable and any Net Shares resulting from such Net-Settled Exercise
shall be delivered to the Participant on the third business day following the
day on which the Company receives the Net-Settlement Notice, with the number of
Net Shares to be determined using the Fair Market Value of a share of Stock on
the day on which the Company receives the Net-Settlement Notice.
Notwithstanding as defined or as applicable anywhere else in this Plan, for the
purposes of this Section 7(c) only, “Fair Market Value” of a share of Stock on a
given date means (A) if the Stock is listed on a national securities exchange,
the average of the high and low sale prices reported as having occurred on the
primary exchange with which the Stock is listed and traded on such date, or, if
there is no such sale on that date, then on the last preceding date on which
such a sale was

Page 8 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



reported, or (B) if the Stock is not listed on any national securities exchange
but is quoted in the National Market System of the National Association of
Securities Dealers Automated Quotation System on a last sale basis, the average
of the high and low sale prices reported on such date, or, if there is no such
sale on that date then on the last preceding date on which such a sale was
reported. If the Stock is not listed on an exchange, or representative quotes
are not otherwise available, the Fair Market Value shall mean the amount
determined by the Committee in good faith to be the fair market value per share
of Stock, on a fully diluted basis.
Section 8.PERFORMANCE UNITS AND PERFORMANCE SHARES
(a)    Grant of Performance Units/Shares. Subject to the terms of the Plan,
Performance Units or Performance Shares may be granted to Eligible Persons at
any time and from time to time, as shall be determined by the Committee. The
Committee shall have complete discretion in determining the number of
Performance Units or Performance Shares granted to each Eligible Person.
(b)    Value of Performance Units/Shares. Each Performance Share shall have an
initial value equal to the Fair Market Value of a share of Common Stock at the
time of grant. The Committee shall set Performance Goals for Performance Periods
in its discretion which, depending on the extent to which they are met, will
determine the number and/or value of Performance Units or Performance Shares
that will be paid out to the Participants. The Performance Period pertaining to
each Performance Unit or Performance Share Award shall be between two (2) and
six (6) years in length, and shall be established by the Committee at the time
of grant.
(c)    Earning of Performance Units/Shares. After the applicable Performance
Period has ended, the Participant shall be entitled to receive payout on the
number of Performance Units or Performance Shares earned by the Participant over
the Performance Period, to be determined by the Committee as a function of the
extent to which the corresponding Performance Goals have been achieved.
(d)    Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units and/or Performance Shares shall be made in a single lump sum,
within forty-five (45) calendar days following the close of the applicable
Performance Period. The Committee, in its discretion, may pay earned Performance
Units or Performance Shares in the form of cash or in Stock (or in a combination
thereof) which have an aggregate Fair Market Value equal to the value of the
earned Performance Units or Performance Shares determined as of the close of the
applicable Performance Period.
(e)    Termination of Employment. Unless otherwise provided in a Participant’s
Award Agreement, in the event that a Participant’s last day of employment with
the Company occurs prior to the last day of a Performance Period, all
Performance Units or Performance Shares which relate to such Performance Period
shall be forfeited by the Participant.

Page 9 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



(f)    Nontransferability. A Participant’s rights with respect to Performance
Units and Performance Shares may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.
Section 9.RESTRICTED STOCK AWARDS AND PHANTOM STOCK UNITS
(a)    Award of Restricted Stock and Phantom Stock Units.
(i)    The Committee shall have the authority (A) to grant Restricted Stock and
Phantom Stock Units, (B) to issue Restricted Stock to Participants, and (C) to
establish terms, conditions and restrictions applicable to such Restricted Stock
and Phantom Stock Units, including the Restricted Period, which may differ with
respect to each Participant, the time or times at which Restricted Stock or
Phantom Stock Units shall be granted or become vested and the number of shares
or units to be covered by each grant.
(ii)    The holder of a Restricted Stock Award shall execute and deliver to
Group HR an Award Agreement with respect to such Restricted Stock and the
appropriate blank stock powers with respect to the Restricted Stock covered by
such agreements. If a Participant shall fail to execute the Award Agreement and
stock powers, the Award shall be null and void. Subject to the restrictions set
forth in Section 9(b), the Participant shall generally have the rights and
privileges of a shareholder as to such Restricted Stock, including, without
limitation, the right to vote such Restricted Stock and receive dividends.
(iii)     In the case of a Restricted Stock Award, the Company shall cause stock
certificates registered in the name of the Participant to be issued. During the
Restricted Period, such certificates shall remain in the custody of the Company
or its agent.
(iv)    In the case of an Award of Phantom Stock Units, no shares of Common
Stock shall be issued at the time the Award is made, and the Company will not be
required to set aside a fund for the payment of any such Award. The Committee
shall, in its discretion, determine whether to credit to the account of, or to
currently pay to, each Participant who is awarded Phantom Stock Units an amount
equal to the cash dividends paid by the Company upon one share of Stock for each
Phantom Stock Unit then credited to such Participant’s account (“Dividend
Equivalents”). Dividend Equivalents credited to a Participant’s account may be
subject to forfeiture and may bear interest at a rate and subject to such terms
as determined by the Committee.
(b)    Restrictions.
(i)    Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period: (1) the
Participant shall not be entitled to delivery of the stock certificate; (2) the
relevant shares shall be subject to the restrictions on transferability
established at the time of grant; (3) the relevant shares shall be subject to
forfeiture

Page 10 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



to the extent provided in Section 9(d) and, to the extent such shares are
forfeited, such shares shall be canceled and all rights of the Participant to
such shares and as a shareholder in respect of them shall terminate.
(ii)    Phantom Stock Units awarded to any Participant shall be subject to the
following restrictions until the expiration of the Restricted Period: (1) the
units shall be subject to forfeiture to the extend provided in Section 9(d), and
to the extent such units are forfeited, all rights of the Participant to such
units shall terminate without further obligation on the part of the Company and
(2) any other restrictions which the Committee may determine in advance are
necessary or appropriate.
(c)    Restricted Period. The Restricted Period of Restricted Stock and Phantom
Stock Units shall commence on the Date of Grant and shall expire (i) on such
date or dates as may be established by the Committee at the time of grant, (ii)
upon the achievement of prescribed Performance Goals (in each case, as set forth
in a Participant’s Award Agreement), or (iii) upon any earlier date determined
by the Committee in its discretion.
(d)    Forfeiture Provisions. Unless otherwise provided in a Participant’s Award
Agreement, in the event that a Participant’s last day of employment occurs prior
to the last day of the Restricted Period, that portion of the Restricted Stock
Award or Phantom Stock Units with respect to which restrictions have not expired
shall be forfeited.
(e)    Delivery of Restricted Stock and Settlement of Phantom Stock Units.
Subject to Section 9(d) hereof, upon the expiration of the Restricted Period
with respect to any shares of Stock covered by a Restricted Stock Award, a stock
certificate evidencing the shares of Restricted Stock (to the nearest full
share) shall be delivered without charge to the Participant, or his beneficiary,
free of all restrictions under the Plan. Upon the expiration of the Restricted
Period with respect to any Phantom Stock Units, the Company shall deliver to the
Participant or his beneficiary without any charge one share of Stock for each
Phantom Stock Unit which has not then been forfeited and with respect to which
the Restricted Period has expired and cash equal to any Dividend Equivalents
credited with respect to each such vested unit and the interest thereon, if any;
provided, however, that the Committee may, in its sole discretion, elect to pay
cash or part cash and part Stock in lieu of delivering only Stock for vested
units, based on the Market Value of the Stock on the last day of the Restricted
Period.
(f)    Payment for Restricted Stock. A Participant shall not be required to make
any payment for Stock received pursuant to a Restricted Stock Award.
Section 10.GENERAL
(a)    Adjustment of Performance Goals. The Board may, during any Performance
Period or Restricted Period, make such adjustments to Performance Goals as it
may deem appropriate, to compensate for, or reflect, any significant changes
that may have occurred during

Page 11 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



such Performance Period or Restricted Period in (i) applicable accounting rules
or principles or changes in the Company’s method of accounting or in that of any
other corporation whose performance is relevant to the determination of whether
an Award has been earned or (ii) tax laws or other laws or regulations that
alter or affect the computation of the measures of Performance Goals used for
the calculation of Awards.
(b)    Additional provisions of an Award. Awards made under the Plan may be
subject to such other provisions as the Committee determines appropriate
including, without limitation, provisions to comply with applicable securities
laws and applicable tax withholding requirements.
(c)    Privileges of Stock Ownership. Except as otherwise specifically provided
in the Plan, no person shall be entitled to any of the privileges of stock
ownership in respect of shares of Stock subject to Awards granted hereunder
until such shares have been duly issued.
(d)    Government and Other Regulations. The obligation of the Company to make
payment of Awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by governmental agencies as may be
required and to which the Company is subject. The Company shall use its
reasonable efforts to cause the shares of Stock reserved under the Plan to be
registered under the U.S. Securities Act of 1933, as amended, on Form S-8 prior
to the issuance of any shares of Stock under the Plan.
(e)    Tax Withholding. Notwithstanding any other provision of the Plan, the
Company or a Subsidiary, as appropriate, shall have the right to deduct from all
Awards, to the extent paid in cash, all applicable taxes required by law to be
withheld with respect to such Awards and, in the case of Awards paid in Stock,
the Participant or other person receiving such Stock may be required to pay to
the Company or a Subsidiary, as appropriate prior to delivery of such Stock, the
amount of any such taxes which the Company or Subsidiary is required to
withhold, if any, with respect to such Stock. Subject to the approval of the
Committee, the Company may accept shares of Stock of equivalent Fair Market
Value in payment of such withholding tax obligations.
(f)    Claim to Awards and Employment Rights. Except as provided herein or in
any Award Agreement, no employee or other person shall have any claim or right
to be granted an Award under the Plan nor, having been selected for the grant of
an Award, to be selected for a grant of any other Award. Neither this Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ of the Company or a Subsidiary.
(g)    Conditions. Each Participant to whom Awards are granted under the Plan
shall be required to enter into an Award Agreement in a form authorized by the
Committee.
(h)    Designation and Change of Beneficiary. Each Participant shall file with
the Committee a written designation of one or more persons as the beneficiary
who shall be entitled to receive the amounts payable with respect to Awards
granted hereunder, if any, due under the Plan

Page 12 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



upon his death. A Participant may, from time to time, revoke or change his
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt.
(i)    No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or bad faith.
(j)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of Bermuda without reference to the principles of
conflicts of law thereof.
(k)    Funding. No provision of the Plan shall require the Company for the
purpose of satisfying any obligations under the Plan, to purchase assets or
place any assets in a trust or other entity to which contributions are made or
otherwise to segregate any assets, nor shall the Company maintain separate bank
accounts, books, records or other evidence of the existence of a segregated or
separately maintained or administered fund for such purposes. Participants shall
have no rights under the Plan other than as unsecured general creditors of the
Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.
(l)    Nontransferability. Except as otherwise provided herein with respect to
Nonqualified Options, a Participant’s rights and interest under the Plan,
including amounts payable, may not be sold, assigned, donated, or transferred or
otherwise disposed of, mortgaged, pledged or encumbered except, in the event of
a Participant’s death, to a designated beneficiary to the extent permitted by
the Plan, or in the absence of such designation, by will or the laws of descent
and distribution.
(m)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company or any Subsidiary
except as otherwise specifically provided.
(n)    Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

Page 13 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



(o)    Pronouns. Masculine pronouns and other words of masculine gender shall
refer to both men and women.
(p)    Titles and Headings. The titles and headings of the sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings shall control.
Section 11.CHANGES IN CAPITAL STRUCTURE
(a)    Awards granted hereunder shall be subject to adjustment or substitution,
as determined by the Board in its sole discretion, as to the number, price or
kind of a share of Stock or other consideration subject to such Awards or as
otherwise determined by the Board to be equitable (i) in the event of changes in
the outstanding Stock or in the capital structure of the Company, by reason of
stock dividends, stock splits, recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges, or other relevant changes in
capitalization occurring after the Date of Grant of any such Award or (ii) in
the event of any change in applicable laws or any change in circumstances which
results in or would result in any substantial dilution or enlargement of the
rights granted to, or available for, Participants in the Plan, or which
otherwise warrants equitable adjustment. In addition, in the event of any such
adjustments or substitution, the aggregate number of shares of Stock available
under the Plan shall be appropriately adjusted by the Board, whose determination
shall be conclusive. The Company shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes.
Section 12.EFFECT OF CHANGE IN CONTROL
(a)    In the event of a Change in Control, notwithstanding any vesting schedule
established by the Committee (i) with respect to an Award of Restricted Stock or
Phantom Stock Units, the Restricted Period shall expire immediately with respect
to 100 percent of the shares of Restricted Stock or Phantom Stock Units subject
to such Award, with effect from the day preceding the date of such change, and
(ii) all outstanding Options shall immediately vest and become exercisable.
(b)    In the event of a Change in Control, all incomplete Performance Periods
in effect on the date the Change in Control occurs shall end on the day
preceding the date of such change, and the Company shall cause to be paid to
each Participant the full amount of any Performance Units or Performance Shares
relating to such Performance Period.
(c)    The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company. The Company agrees that it will make appropriate provisions for the
preservation of Participant’s rights under the Plan in any agreement

Page 14 of 15
Amended Employee Incentive Plan September 2014

--------------------------------------------------------------------------------



or plan which it may enter into or adopt to effect any such merger,
consolidation, reorganization or transfer of assets.
Section 13.NONEXCLUSIVITY OF THE PLAN
Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options under the Stock Option Plan, and such arrangements may
be either applicable generally or only in specific cases.
Section 14.AMENDMENTS AND TERMINATION
Subject to the applicable rules of Section 409A of the Code, the Board may at
any time terminate the Plan. With the express written consent of an individual
Participant, the Board may cancel or reduce or otherwise alter the outstanding
Awards thereunder. The Board may, at any time, or from time to time, amend or
suspend and, if suspended, reinstate, the Plan in whole or in part, provided,
however, that without further stockholder approval the Board shall not:
(a)    Increase the maximum number of shares of Stock which may be issued under
the Plan, except as provided in Section 11; or
(b)    Extend the termination date of the Plan.
The preceding notwithstanding, no amendment, suspension or termination of the
Plan shall cancel, reduce or otherwise adversely affect to a material extent any
Awards granted hereunder without the express written consent of the Participant
to whom such Award was granted.
Section 15.SECTION 409A OF THE CODE
With respect to any Awards subject to Section 409A of the Code, the Plan is
intended to comply with the requirements of Section 409A of the Code, and the
provisions of the Plan and any Award Agreement shall be interpreted in a manner
that satisfies the requirements of Section 409A of the Code, and the Plan shall
be operated accordingly. If any provision of the Plan or any term or condition
of any Award would otherwise frustrate or conflict with this intent, the
provision, term or condition will be interpreted and deemed amended so as to
avoid this conflict. For the avoidance of doubt, nothing in the Plan is intended
to guarantee that the Participants will not be subjected to the payment of
“additional tax” or interest under Section 409A, and nothing in the Plan permits
the Participants to seek or obtain such indemnification from the Company for any
such “additional tax” or interest.


*    *    *

Page 15 of 15
Amended Employee Incentive Plan September 2014